Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

				DETAILED ACTION
1.	This is in response to amendment filed on 12/16//2021 in which claim 1-18 are presented for examination.
				(3) Status of Claims
2.	Claims 1-18 are pending, of which claims 1 and 12 are in independent form. 

				Allowable Subject Matter
4.	Claims 3 and 14 would be allowable if rewritten a) in independent form and b) to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant's amendment filed on 12/16/2021 has been fully considered but they are 

not persuasive. Applicant argues in substance.

In regards to the independent claims, the Applicant stated that the combination Mok and Lim fails to 

“provide any disclosure relating to the selection of a function for an application based on whether the user 

input is held for longer than or equal to a threshold duration”.

Examiner respectfully disagrees.  Mok’s reference teaches user can launch the application associated 

with the number key corresponding to a selection of the number key.  It is obvious to one with ordinary 

skill in the art that any selection or input corresponds to a duration of time.  Since the claims do not 

specify the boundary of the “longer than or equal to a threshold duration”, Mok’s launching the application 

by selecting the key associated with the application teaches the claimed limitation.

	While the amendments as presented do not present allowable subject matter, in the interest of compact prosecution, examiner feels that a further interview may help to expedite prosecution of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-18 are rejected under 35 U.S.C 103 as being unpatentable over Mok et al.  (US PG Pub 2011/0115722) Published on May 19, 2011 in view of Lim (US PG Pub 2012/0309464) published on December 06, 2012.

As per claim 1 and 12, Mok teaches An electronic device for executing a plurality of applications, the electronic device comprising:
a display(fig 3 shows a display, as taught by Mok); and a processor configured to: based on receiving a first user input(Para[0069] discloses the touch input device detects a key press in one of the key input regions, wherein the key input region where the key press was detected corresponds to a selected key input region, as taught by Mok);, display a first window comprising a plurality of number keys on the display(Para[0069] discloses the touch input device detects a key press in one of the key input regions, wherein the key input region where the key press was detected corresponds to a selected key input region, as taught by Mok); 
based on a second user input selecting one of the plurality of number keys in the first window(fig 7 displays number keys and input on the number keys, as taught by Mok), based on an application being selected from the list of applications in the second window, map the selected application to the display (fig 4 and 15 Para[0052][0083] discloses a user may configure the keypad 10 to include user defined symbols and/or frequently used texting symbols and/or words.  The user may also customize the distribution of icons 	and/or 	characters in any desired manner. Number keys corresponding to the application (e.g. mail, SMS) based on input.  Displays icon and name corresponding to the application, as taught by Mok);  
after the selected application is mapped to the selected number key of the plurality of number keys, receive a third user input corresponding to the selected number key(Para[0083] user makes selection to the icon corresponding to the key e.g. internet symbol, as taught by 	Mok); and
	 in response to receiving the third user input, perform a, which is selected from a plurality of functions for the selected number keywhether a duration of the third user input is longer than or equal to a threshold duration(Para[0083] fig 15 user can launch the application associated with the number key corresponding to a selection of the number key.  It is obvious to one with ordinary skill in the that any user selection on the key associated with certain duration of touch, as taught by Mok).
Mok does not explicitly teach display 
	On the other hand, Lim teaches display (fig 5 e.g. 31 and 151, as taught by Lim), the second window comprising a list of applications mappable to the selected number key, wherein each of the applications included in the list is represented by an icon image and an application name(fig 5 and 10 displays icon and name of the application displayed on the overlapping window, as taught by Lim);
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Mok invention with the teaching of Lim because doing so would result in effectively increase the visibility of the user which allows the user precisely selecting the intended application.

Claim 2 and 13 (cancelled)

	As per claim 4, the combination of Mok and Lim teaches wherein the processor is further configured to display, in response to the selected application being mapped to the selected number key, the selected number key with the remaining number keys of the plurality of number keys(fig 15 Para[0083], as taught by Mok).

	As per claim 5, the combination of Mok and Lim teaches wherein the icon image is displayed in the selected number key(fig 15 Para[0083], as taught by Mok).

	As per claim 6, the combination of Mok and Lim teaches wherein the icon image includes a number corresponding to the selected number key(fig 15 Para[0083], as taught by Mok).

	As per claim 7, the combination of Mok and Lim teaches wherein the second window is displayed adjacent to the first window(fig 10, as taught by Lim).

	As per claim 8, the combination of Mok and Lim teaches wherein the first window overlays an image displayed on the display(fig 10, as taught by Lim).

	As per claim 9 and 16, the combination of Mok and Lim teaches wherein the processor is further configured to: in response to receiving the third user input, determine whether an application is mapped to the selected number key(fig 15 Para[0083] user select application associated with 	the number key, as taught by Mok), and in response to determining that the application is 	mapped to the selected number key, execute the application mapped to the selected number 	key(fig 15 Para[0083] user select application associated with the number key.  Application 	is launched based on input, as taught by Mok).

As per claim 10 and 7, Mok teaches wherein each of the applications (included in the list of the second window) is selectable for being mapped specifically to the selected number key(fig 15 shows application mapped to number key, as taught by Mok).
Mok does not teach application included in the list of the second window
On the other hand, Lim teaches application included in the list of the second window(fig 10, as taught by Lim)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Mok invention with the teaching of Lim because doing so would result in effectively increase the visibility of the user working on a smaller display.

	As per claim 11 and 18, the combination of Mok and Lim teaches wherein each respective application name, included in the list, is separate from and not part of a corresponding icon image(fig 10 shows the name of the application, as taught by lim), and wherein, while the icon image, corresponding to the selected application, is displayed on the selected number key(fig 15, as taught by Mok), the application name corresponding to the selected application is omitted from being displayed on the selected number key(fig 15 does not shows the name of the selected application, as taught by Mok).
	As per claim 15, the combination of Mok and Lim teaches further comprising displaying, in response to the selected application being mapped to the selected number key, an icon image indicating the mapped application with the remaining number keys of the plurality of number keys(fig 8-15 Para[0083], as taught by Mok).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Thursday, March 10, 2022